FILED
                            NOT FOR PUBLICATION                             MAR 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50196

               Plaintiff - Appellee,             D.C. No. 3:13-cr-04537-BEN

  v.
                                                 MEMORANDUM*
FELIPE DE JESUS CHAVOYA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Felipe de Jesus Chavoya appeals from the district court’s judgment and

challenges the 42-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Chavoya contends that his sentence is substantively unreasonable in light of

his history and circumstances. The district court did not abuse its discretion in

imposing Chavoya’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The above-Guidelines sentence is substantively reasonable in light of the totality of

the circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See Gall, 552
U.S. at 51; see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir.

2009) (“The weight to be given the various factors in a particular case is for the

discretion of the district court.”).

       AFFIRMED.




                                          2                                    14-50196